                       Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 1 of 55
AO 106 (Rev. 04/10) Application for a Search Warrant




                                      UNITED STATES DISTRICT COURT
                                                                                                                       FILED
                                                                     for the
                                                                                                                       Feb 24, 2021
                                                          Eastern District of California                          CLERK, U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF CALIFORNIA



              In the Matter of the Search of )
                                             )
Information associated with Facebook user ID )                                   Case No.      2:21-sw-0126 DB
 100011985227160 that is stored at premises )
           controlled by Facebook            )
                                             )
                                    APPLICATION FOR A SEARCH WARRANT
                                                                                      SEALED
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the             Northern               District of            California            , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENTS B and C, attached hereto and incorporated by reference.
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ; evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
         18 U.S.C. § 922(g)                                          Prohibited person in possession of a firearm
          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
           ; Continued on the attached sheet.
             Delayed notice     30 days (give exact ending date if more than 30 days:                                      ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                           V%ULDQ&ROOLQV
                                                                                              Applicant’s signature

                                                                                       Brian Collins, Task Force Officer
                                                                                              Printed name and title
Sworn to and signed telephonically, pursuant to Federal
Rule of Criminal Procedure 4.1.

Date:        February 24, 2021


City and state: Sacramento, California
              Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 2 of 55


    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

         I, Brian Collins, being first duly sworn, hereby depose and state as follows:

                   I.      INTRODUCTION AND AGENT BACKGROUND

         1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user identification number that is stored at

premises owned, maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social

networking company headquartered in Menlo Park, California. The information to be searched

is described in the following paragraphs and in Attachment A. This affidavit is made in support

of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and

2703(c)(1)(A) to require Facebook to disclose to the government records and other information

in its possession, pertaining to the subscriber or customer associated with the user identification

number 100011985227160.

         2.      I am an undercover Detective with the Vacaville Police Department. I have been

a sworn peace officer with the City of Vacaville since May 2015. I am currently assigned to the

Vice Team and have been since October 2017, and I served with the Patrol Division for two-and-

a-half years before that. Prior to joining the Vacaville Police Department, I served with the

Benicia Police Department for four years, and with the Hercules Police Department for two

years.

         3.      In August 2019, I was cross-designated as a Task Force Officer (“TFO”) with the

Federal Bureau of Investigation (“FBI”), Sacramento Division, Fairfield Resident Agency. In

this role, I am responsible for investigating firearms, narcotics, and gang-related activity in

Solano County as a member of the Solano County Violent Crime Task Force. I am a “Federal

law enforcement officer” within the meaning of Rule 41(a)(2)(C) of the Federal Rules of

Criminal Procedure, that is, a federal law enforcement agent engaged in enforcing criminal laws

and authorized to request a search warrant.

         4.      I have received thousands of hours of formal training with the Vacaville, Benicia,

and Hercules Police Departments. This includes over 1,000 hours of training at the P.O.S.T.
            Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 3 of 55


Basic Police Academy, as well as multiple other training courses in specialized areas of law

enforcement such as interviews and interrogations, intelligence gathering, and others. In

addition to my formal training, I have been involved in hundreds of narcotics cases and

investigated a litany of other crimes, including homicides, felony assaults, robberies, burglaries,

thefts, forgeries, sexual assaults, weapons violations, and missing persons. In my career in law

enforcement, I have participated in all aspects of criminal investigation, including physical and

electronic surveillance, search warrant execution, gathering GPS data and installing tracking

devices, interviews, and arrests.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all my knowledge about this matter.

                  II.         FACTS ESTABLISHING PROBABLE CAUSE

       6.      On May 22, 2018, David Anthony McDaniels was arrested by officers of the

Vacaville Police Department. Officers arrested McDaniels after he was found in a motel room in

which officers located a firearm hidden in an air conditioning vent. 1

       7.      Two individuals named Lamar Hall and Sara Sauerwein were also in the hotel

room when McDaniels was arrested on May 22, 2018. The facts and circumstances leading to

McDaniels’s arrest are set forth in the affidavit of TFO Gregory R. Ramos, which was submitted

in support of an application for search warrant number 2:19-sw-00546-AC. The facts set forth in

TFO Ramos’s affidavit are incorporated herein by reference, and search warrant number 2:19-

sw-00546-AC is attached.

       8.      Search warrant number 2:19-sw-00546-AC authorized law enforcement agents to

extract data from two mobile cellular devices seized at the scene of McDaniels’s arrest, at least


       1
         McDaniels is the defendant in a criminal case filed in the United States District Court
for the Eastern District of California captioned United States v. McDaniels, No. 2:18-cr-00170-
JAM. McDaniels is charged in that case with being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g).


 AFFIDAVIT OF BRIAN COLLINS                      2
            Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 4 of 55


one of which belonged to a female associate of McDaniels named Anjelika Riggins. Law

enforcement agents executed the warrant in 2019 and extracted data from both mobile cellular

devices listed on Attachment A to that warrant. I viewed a summary of this extracted data,

which revealed to me that McDaniels and Riggins used Facebook Messenger to communicate

with one another in the days leading up to McDaniels’s arrest. 2

       A.      On May 20, 2018, McDaniels and Riggins Discussed Obtaining a Firearm for
               McDaniels.
       9.      On or around May 20, 2018, beginning at approximately 11:20 p.m., McDaniels

and Riggins engaged in the following exchange on Facebook Messenger:

       McDaniels:             I need 450 for a hamma for real so what I got to do 3

       Riggins:               Ill see wassup

       McDaniels:             Ugh

                              Ima make it happen

       Riggins:               What you about to get into

                              ?

                              So what u about to do

                              ???

       B.      On May 22, 2018, Riggins Took Steps to Obtain a Firearm While
               Communicating With Hall and McDaniels.
       10.     On or around May 22, 2018, beginning at approximately 11:20 a.m. and

concluding at approximately 12:22 p.m., Riggins and an individual associated with the moniker

“Booshie Boo” engaged in the following exchange on Facebook Messenger:

       Booshie Boo:           Wer u at



       2
          As set forth in TFO Ramos’s affidavit in support of search warrant number 2:19-sw-
00546-AC, officers who arrested McDaniels on May 22, 2018, viewed Facebook Messenger
messages on Riggins’s device on that date in which Riggins and McDaniels discussed his desire
to obtain a firearm.
        3
          In my training and experience, I know that “hamma” is a slang term frequently used to
refer to a firearm.


 AFFIDAVIT OF BRIAN COLLINS                     3
            Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 5 of 55


       Riggins:                Vaca

       Booshie Boo:            Drivin through Vaca

                               Who you wit

                               Or about to be

       Riggins:                My nigga

       Booshie Boo:            Wer yall at

       Riggins:                Not bj btw 4

                               Lol

       Booshie Boo:            Haha wer u at

       Riggins:                The 6

       Booshie Boo:            I can slide

       Riggins:                Ummmmm im just waking up

                               But i d c

                               Who with you

       Booshie Boo:            Me n da Asian bitch I’m still injured but I miss you. Is it good

       Riggins:                Come

       Booshie Boo:            Which one

       Riggins:                Orange dr

       Booshie Boo:            Yup yup

       Riggins:                Give me like a hour though I gotta go pick up this gun

       Booshie Boo:            Dont write dat n in almost ther make it wait

       Riggins:                I can’t cause they coming outta town
       11.      At approximately 12:13 p.m., Riggins sent a Facebook Messenger message to an
individual with the moniker “Mac Marski” and the assigned Facebook user identification number

100011985227160. 5 This message sent by Riggins to Hall asked, “You got the thang ?”

       4
         Based on my review of other messages extracted from Riggins’s cellular telephone, I
believe that “bj” refers to Riggins’s ex-boyfriend.
       5
           Based on my years of experience as a law enforcement officer in the Vacaville area,


 AFFIDAVIT OF BRIAN COLLINS                      4
          Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 6 of 55


       12.     Nine seconds later, Riggins attempted to place an audio call to McDaniels. Then

at approximately 12:53 p.m., Riggins attempted to place an audio call to Hall.

       13.     Beginning at approximately 1:00 p.m. and concluding at approximately 1:13 p.m.,

Riggins sent a series of Facebook Messenger messages to Hall containing the following:

       Riggins:               What room im coming

                              In my car hes in his

                              Come outside in 5 minutes I’m getting off the exit now

       14.     At approximately 1:19 p.m., Hall placed an audio call to Riggins using Facebook

Messenger that lasted for eighteen seconds.

       15.     At approximately 1:24 p.m., McDaniels sent Riggins the following messages on

Facebook Messenger:

       McDaniels:             You get it

                              Im in Fairfield

       16.     At approximately 1:27 p.m., McDaniels placed an audio call to Riggins using

Facebook Messenger that lasted for twenty seconds. Following this call, beginning at

approximately 1:48 p.m. and concluding at approximately 2:12 p.m., McDaniels and Riggins

engaged in the following exchange on Facebook Messenger:

       McDaniels:             Bra wtf
                              If this was a test to see if you was gone change and act different for
                              ne an show me you understand me would you pass

       Riggins:               He’s bring it

       McDaniels:             Am i the one

       Riggins:               To vaca

                              Im leaving cordiela



including numerous contacts with Lamar Hall, I know that Hall’s nickname is “Marski.”
Accordingly, I believe that Hall is the individual associated with the moniker “Mac Marski” on
Facebook.


 AFFIDAVIT OF BRIAN COLLINS                     5
            Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 7 of 55


       McDaniels:             Bitch why

                              This that fuck shit cant never get shit right

                              You see what i mean

                              I thought me talking to u real will have u move a lil better for me

       Riggins:               Blood you can’t be mad at me because the Knigge had it in
                              Fairfield the whole fucking time I asked you this

                              So I’m coming back this is the Knigge don’t have it what the fuck
                              am I doing wrong

       McDaniels:             Yep

       Riggins:               Yep

                              What

                              ???

       McDaniels:             Ok

       17.     Beginning at approximately 2:52 p.m., Riggins sent the following messages to

Hall using Facebook Messenger:

       Riggins:               How long til u pick up

                              And bring herr
                              Here

       18.     At approximately 7:05 p.m., Hall placed an audio call to Riggins using Facebook

Messenger. Riggins did not answer.

       C.      Riggins, McDaniels, and Hall Were Arrested Near Riggins’s Motel Room
               During the Early Evening of May 22, 2018.
       19.     Vacaville Police Department officers conducted a traffic stop of Riggins on May

22, 2018, at approximately 7:06 p.m., after observing her drive an unregistered vehicle. While

officers engaged with Riggins following this initial traffic stop, they observed Hall’s vehicle

enter the parking lot of the Motel 6 where Riggins told officers she was staying.

       20.     At approximately 7:21 p.m., the same Vacaville Police Department officers who

were involved in Riggins’s traffic stop entered Riggins’s motel room and detained McDaniels,




 AFFIDAVIT OF BRIAN COLLINS                      6
            Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 8 of 55


Hall, and Sauerwein. Officers subsequently located a firearm in the air conditioning vent of

Riggins’s motel room.

       21.        Officers arrested McDaniels, Hall, and Riggins. Officers transported McDaniels

and Riggins to the Vacaville Police Department in the same police transport van. Officers wrote

the following in their report of their encounter with McDaniels, Hall, and Riggins: “When I

arrived at the Vacaville Police Department both S-McDaniels and S-Riggins were pleading that

they did not know about the firearm, and that S-Hall brought the firearm to sell to them.”

       22.        In 2020, subsequent to execution by law enforcement of search warrant number

2:19-sw-00546-AC, the government analyzed DNA obtained from the firearm recovered from

the air conditioning vent of Riggins’s motel room. The government’s DNA analysis appeared to

exclude McDaniels’s DNA from being present on the firearm. The government’s DNA analysis

appeared to neither exclude nor confirm the presence of Hall’s DNA on the firearm.

       23.        The government decided to seek the search warrant for which I am applying after

it received the results of the DNA analysis described in the preceding paragraph.

       D.         Facts Regarding Facebook.
       24.        Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       25.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

address (including city, state, and zip code), telephone numbers, screen names, websites, and

other personal identifiers. Facebook also assigns a user identification number to each account.

       26.        Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group



 AFFIDAVIT OF BRIAN COLLINS                       7
          Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 9 of 55


identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       27.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       28.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user’s profile page also includes a “Wall,” which is a space where the user

and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

       29.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link



 AFFIDAVIT OF BRIAN COLLINS                       8
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 10 of 55


to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

user’s account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       30.     Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such comments are

typically associated with a specific posting or item on the profile. In addition, Facebook has a

chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       31.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       32.     Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

       33.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       34.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       35.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.




 AFFIDAVIT OF BRIAN COLLINS                      9
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 11 of 55


       36.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access

or use of that application may appear on the user’s profile page.

       37.     Facebook also retains Internet Protocol (“IP”) logs for a given user identification

number (“ID”) or IP address. These logs may contain information about the actions taken by the

user ID or IP address on Facebook, including information about the type of action, the date and

time of the action, and the user ID and IP address associated with the action. For example, if a

user views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the

profile, and would show when and from what IP address the user did so.

       38.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       39.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook account. This “user attribution” evidence

is analogous to the search for “indicia of occupancy” while executing a search warrant at a

residence. For example, profile contact information, private messaging logs, status updates, and



 AFFIDAVIT OF BRIAN COLLINS                      10
            Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 12 of 55


tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the IP addresses from which users access their accounts along

with the time and date. By determining the physical location associated with the logged IP

addresses, investigators can understand the chronological and geographic context of the account

access and use relating to the crime under investigation. Such information allows investigators

to understand the geographic and chronological context of Facebook access, use, and events

relating to the crime under investigation. Additionally, Facebook builds geo-location into some

of its services. Geo-location allows, for example, users to “tag” their location in posts and

Facebook “friends” to locate each other. This geographic and timeline information may tend to

either inculpate or exculpate the Facebook account owner. Last, Facebook account activity may

provide relevant insight into the Facebook account owner’s state of mind as it relates to the

offense under investigation. For example, information on the Facebook account may indicate the

owner’s motive and intent to commit a crime (for example, information indicating a plan to

commit a crime), or consciousness of guilt (for example, deleting account information in an

effort to conceal evidence from law enforcement).

       40.      Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

     III.      INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       41.      I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.




 AFFIDAVIT OF BRIAN COLLINS                     11
           Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 13 of 55


Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

                 IV.       CONCLUSION AND REQUEST FOR SEALING

       42.     Based on the foregoing, I request that the Court issue the proposed search

warrant.

       43.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant

by serving it on Facebook. Because the warrant will be served on Facebook, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

       44.     I further request that the Court order that all papers in support of this application,

including the affidavit, be sealed until further order of the Court. These documents discuss an

ongoing criminal investigation the scope of which is not known to its target. Accordingly, there

is good cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation by providing the target and his confederates the opportunity to

delete relevant evidence before it is seized.


                                                        Respectfully submitted,

                                                         V%ULDQ&ROOLQV
                                                        Brian Collins
                                                        Task Force Officer
                                                        Solano County Violent Crime Task Force

 Subscribed and sworn to telephonically on:              )HEUXDU\




 /s/ SAM STEFANKI
 Approved as to form by AUSA SAM STEFANKI


 AFFIDAVIT OF BRIAN COLLINS                      12
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 14 of 55


                                     ATTACHMENT A

                                  Property to Be Searched

      This warrant applies to information associated with the Facebook user ID
100011985227160 that is stored at premises owned, maintained, controlled, or operated by
Facebook Inc., a company headquartered in Menlo Park, California.
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 15 of 55


                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

               a)      All contact and personal identifying information, including full name, user
       identification number, birth date, gender, contact e-mail addresses, physical address
       (including city, state, and zip code), telephone numbers, screen names, websites, and
       other personal identifiers;

               b)     All activity logs for the account and all other documents showing the
       user’s posts and other Facebook activities from May 1, 2018, to May 31, 2018;

              c)      All photographs and videos uploaded by that user ID and all photographs
       and videos uploaded by any user that have that user tagged in them from May 1, 2018, to
       May 31, 2018, including Exchangeable Image File (“EXIF”) data and any other metadata
       associated with those photographs and videos;

               d)     All profile information; News Feed information; status updates; videos,
       photographs, articles, and other items; Notes; Wall postings; friend lists, including the
       friends’ Facebook user identification numbers; groups and networks of which the user is
       a member, including the groups’ Facebook group identification numbers; future and past
       event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information
       about the user’s access and use of Facebook applications;

              e)      All records or other information regarding the devices and internet
       browsers associated with, or used in connection with, that user ID, including the
       hardware model, operating system version, unique device identifiers, mobile network
       information, and user agent string;

               f)      All other records and contents of communications and messages made or
       received by the user from May 1, 2018, to May 31, 2018, including all Messenger
       activity, private messages, chat history, video and voice calling history, and pending
       “Friend” requests;

               g)      All “check ins” and other location information;

              h)       All IP logs, including all records of the IP addresses that logged into the
       account;

               i)      All past and present lists of friends created by the account;

              j)     All records of Facebook searches performed by the account from May 1,
       2018, to May 31, 2018;
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 16 of 55


                k)    All information about the user’s access and use of Facebook Marketplace;

                l)    The types of service utilized by the user;

              m)    The length of service (including start date) and the means and source of
       any payments associated with the service (including any credit card or bank account
       number);

               n)     All privacy settings and other account settings, including privacy settings
       for individual Facebook posts and activities, and all records showing which Facebook
       users have been blocked by the account;

              o)      All records pertaining to communications between Facebook and any
       person regarding the user or the user’s Facebook account, including contacts with support
       services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within
fourteen days of issuance of this warrant.

II.    Information to be seized by the government

        All information described above in Section I that constitutes fruits, evidence, and
instrumentalities of violations of 18 U.S.C. § 922(g) involving David Anthony McDaniels,
Anjelika Riggins, Lamar Hall, or Sara Sauerwein since May 1, 2018, including, for each user ID
identified on Attachment A, information pertaining to the following matters:

                a)    The purchase, sale, or transportation of any firearm;

               b)      Evidence indicating how and when the Facebook account was accessed or
       used, to determine the chronological and geographic context of account access, use, and
       events relating to the crime under investigation and to the Facebook account owner;

                c)      Evidence indicating the Facebook account owner’s state of mind as it
       relates to the crime under investigation;

                d)    The identity of the person(s) who created or used the user ID.

         This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate evidence,
fruits, and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, law enforcement may deliver a complete
copy of the disclosed electronic data to the custody and control of attorneys for the government
and their support staff for their independent review.




 ATTACHMENT B                                    2
Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 17 of 55




                        ATTACHMENT C
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page18
                                                     1 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page19
                                                     2 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page20
                                                     3 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page21
                                                     4 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page22
                                                     5 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page23
                                                     6 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page24
                                                     7 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page25
                                                     8 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page26
                                                     9 of
                                                        of16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 10
                                                     27 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 11
                                                     28 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 12
                                                     29 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 13
                                                     30 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 14
                                                     31 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 15
                                                     32 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 16
                                                     33 of 16
                                                           55
                          Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 34 of 55
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Eastern District of California

                  In the Matter of the Search of                )
                                                                )
      Information associated with Facebook user ID              )             Case No.   2:21-sw-0126 DB
       100011985227160 that is stored at premises               )
                 controlled by Facebook                         )
                                                                )

                                                SEARCH AND SEIZURE WARRANT
                                                                                     SEALED
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Northern District of            California
(identify the person or describe the property to be searched and give its location):


SEE ATTACHMENT A, attached hereto and incorporated by reference.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENTS B and C, attached hereto and incorporated by reference.


          YOU ARE COMMANDED to execute this warrant on or before                  March 10, 2021,        (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for 30 days (not to exceed 30)         until, the facts justifying, the later specific date of                          .


Date and time issued:            )HEUXDU\DP

City and state:             Sacramento, California
                          Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 35 of 55
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification

     I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                            _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



           ____________________________________________                                 ______________________________
                                     Signature of Judge                                                 Date
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 36 of 55


                                     ATTACHMENT A

                                  Property to Be Searched

      This warrant applies to information associated with the Facebook user ID
100011985227160 that is stored at premises owned, maintained, controlled, or operated by
Facebook Inc., a company headquartered in Menlo Park, California.
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 37 of 55


                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

               a)      All contact and personal identifying information, including full name, user
       identification number, birth date, gender, contact e-mail addresses, physical address
       (including city, state, and zip code), telephone numbers, screen names, websites, and
       other personal identifiers;

               b)     All activity logs for the account and all other documents showing the
       user’s posts and other Facebook activities from May 1, 2018, to May 31, 2018;

              c)      All photographs and videos uploaded by that user ID and all photographs
       and videos uploaded by any user that have that user tagged in them from May 1, 2018, to
       May 31, 2018, including Exchangeable Image File (“EXIF”) data and any other metadata
       associated with those photographs and videos;

               d)     All profile information; News Feed information; status updates; videos,
       photographs, articles, and other items; Notes; Wall postings; friend lists, including the
       friends’ Facebook user identification numbers; groups and networks of which the user is
       a member, including the groups’ Facebook group identification numbers; future and past
       event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information
       about the user’s access and use of Facebook applications;

              e)      All records or other information regarding the devices and internet
       browsers associated with, or used in connection with, that user ID, including the
       hardware model, operating system version, unique device identifiers, mobile network
       information, and user agent string;

               f)      All other records and contents of communications and messages made or
       received by the user from May 1, 2018, to May 31, 2018, including all Messenger
       activity, private messages, chat history, video and voice calling history, and pending
       “Friend” requests;

               g)      All “check ins” and other location information;

              h)       All IP logs, including all records of the IP addresses that logged into the
       account;

               i)      All past and present lists of friends created by the account;

              j)     All records of Facebook searches performed by the account from May 1,
       2018, to May 31, 2018;
         Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 38 of 55


                k)    All information about the user’s access and use of Facebook Marketplace;

                l)    The types of service utilized by the user;

              m)    The length of service (including start date) and the means and source of
       any payments associated with the service (including any credit card or bank account
       number);

               n)     All privacy settings and other account settings, including privacy settings
       for individual Facebook posts and activities, and all records showing which Facebook
       users have been blocked by the account;

              o)      All records pertaining to communications between Facebook and any
       person regarding the user or the user’s Facebook account, including contacts with support
       services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within
fourteen days of issuance of this warrant.

II.    Information to be seized by the government

        All information described above in Section I that constitutes fruits, evidence, and
instrumentalities of violations of 18 U.S.C. § 922(g) involving David Anthony McDaniels,
Anjelika Riggins, Lamar Hall, or Sara Sauerwein since May 1, 2018, including, for each user ID
identified on Attachment A, information pertaining to the following matters:

                a)    The purchase, sale, or transportation of any firearm;

               b)      Evidence indicating how and when the Facebook account was accessed or
       used, to determine the chronological and geographic context of account access, use, and
       events relating to the crime under investigation and to the Facebook account owner;

                c)      Evidence indicating the Facebook account owner’s state of mind as it
       relates to the crime under investigation;

                d)    The identity of the person(s) who created or used the user ID.

         This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate evidence,
fruits, and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, law enforcement may deliver a complete
copy of the disclosed electronic data to the custody and control of attorneys for the government
and their support staff for their independent review.




 ATTACHMENT B                                    2
Case 2:21-sw-00126-DB Document 1 Filed 02/24/21 Page 39 of 55




                        ATTACHMENT C
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page40
                                                     1 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page41
                                                     2 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page42
                                                     3 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page43
                                                     4 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page44
                                                     5 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page45
                                                     6 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page46
                                                     7 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page47
                                                     8 of
                                                        of16
                                                           55
Case2:21-sw-00126-DB
Case 2:19-sw-00546-AC Document
                      Document11 Filed
                                 Filed02/24/21
                                       06/17/19 Page
                                                Page48
                                                     9 of
                                                        of16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 10
                                                     49 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 11
                                                     50 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 12
                                                     51 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 13
                                                     52 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 14
                                                     53 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 15
                                                     54 of 16
                                                           55
Case 2:19-sw-00546-AC
     2:21-sw-00126-DB Document 1 Filed 06/17/19
                                       02/24/21 Page 16
                                                     55 of 16
                                                           55
